Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the amendment filed 11/23/20.  As directed by the amendment: claim 15 has been amended, claim 25 has been added, and no claims have been cancelled.  As such, claims 15-25 are pending in the instant application.

Claim Interpretation
The claim limitation of “a low time (T2)” (claim 1, line 6) is being interpreted in view of the specification to refer to a time period where the ventilator is delivering low level pressure (see specification para. 024 and Fig. 2 for example).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-16, 19-21, and 23-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Downs (4,773,411) in view of Lachmann et al. (5,752,509).
Regarding claim 15, Downs teaches a method of controlling a ventilator apparatus (see Fig. 1 showing the ventilator apparatus connected to a patient, col. 2 ln. 17-55 for example) which includes placing a ventilator in a mode capable of adjusting airway pressure (P) and time (T) (see col. 2 ln. 17-55, Airway Pressure Release Ventilation (APRV) mode; see col. 2 ln. 56 through col. 3 ln. 9 and col. 4 ln. 27-63 which discloses the ability to select, or adjust, the pressure levels and interval/duration of time).  Downs teaches directly selecting a low time (see Fig. 4 which shows low time as the duration of the pressure release at 76 in the airway pressure plot, see col. 2 ln. 56 through col. 3 ln. 9 and col. 4 ln. 27-63 which discloses control/selection of the time interval/duration of the pressure drop to ensure 
Regarding claim 16, the modified Downs method includes determining peak expiratory airflow and has T2 set to terminate when the expiratory gas flow is about 25% to about 50% of the peak expiratory gas flow (see Lachmann Fig. 6, bottom graph showing expiratory peak ΦPE ending with end expiratory pressure ΦEE at a time te ).
Regarding claim 19, the modified Downs method includes the step of maintaining an end expiratory lung volume (see Lachmann Fig. 6, the bottom graph showing an end expiratory pressure ΦEE which thus provides an end expiratory lung volume).

Regarding claim 21, the modified Downs method’s control unit is programmed to analyze the expiratory gas flow over time (control unit 30 of Downs modified in view of Lachmann to analyze expiratory gas flow over time, see Lachmann col. 5 ln. 4-9 and Fig. 6 for example).
Regarding claim 23, the modified Downs method further includes the steps of monitoring inspiratory gas flow (see Lachmann col. 7 ln. 5-7, Fig. 6 for example); determining the relationship between the expiratory and the inspiratory gas flow (see Lachmann col. 5 ln. 4-9 and col. 7 ln. 33-42), and setting a high airway pressure (P1) (see Downs col. 4 ln. 1-5 and 30-33; see Lachmann col. 7 ln. 33-42).
Regarding claim 24, the modified Downs method’s step of determining the relationship includes determining the ratio of expiratory gas flow to the inspiratory gas flow (see Lachmann col. 5 ln. 4-9 and col. 7 ln. 33-42).
Regarding claim 25, the modified Downs method includes the step of setting a low airway pressure (P2) of substantially zero cm H2O (see Downs col. 4 ln. 49-51 and col. 5 ln. 58-60 for example).

Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Downs and Lachmann as applied to claim 15 above, and further in view of Stenzler (5,937,854).
Regarding claim 17, the modified Downs method is silent as to explicitly monitoring the expiratory gas flow to determine the presence of an inflection point and adjusting T2 to reduce the inflection point; however, Stenzler teaches a similar ventilation control method which includes monitoring the gas flow, including inspiratory and expiratory, and determining inflection points (see Stenzler Fig. 1 and col. 3 ln. 30 through col. 4 ln. 31).  Stenzler also teaches that it is desirable to control ventilation such that pressure remains above the inflection point D (see Stenzler col. 3 ln. 58 through 
Regarding claim 18, the modified Downs method is silent as to explicitly adjusting T2 to substantially eliminate the inflection point however it would have been obvious to one of ordinary skill in the art before the invention was made to modify the modified Downs method, similarly as above in the rejection of claim 17, to further substantially eliminate the inflection point (i.e. further adjust the T2 such that exhalation does not reach the inflection point) in order maintain a desired ventilation above critical closing pressure to provide optimized ventilation for the patient (see Stenzler col. 2 ln. 32-34).  

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Downs and Lachmann as applied to claim 15 above, and further in view of Halpern et al. (5,107,831).
Regarding claim 22, the modified Downs method teaches the step of monitoring inspiratory and expiratory gas flow (see Lachmann col. 7 ln. 5-7), but is silent as to explicitly determining expiratory and inspiratory gas volume; however, Halpern teaches a similar ventilation method which includes determining inspiratory and expiratory gas volumes (see Halpern col. 4 ln. 8-15).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Downs method to include determining expiratory and inspiratory gas volume, as taught by Halpern, in order to provide additional parameters for the system to rely on and ensure proper levels of ventilation for the patient.

Note: the following rejections are an alternative view of the prior art, particularly with the alternative interpretation that Downs does not disclose direct adjustment of low time.
Claims 15-16, 19-21, and 23-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Downs in view of Lachmann and Hoffman et al. (5,188,098).
Regarding claim 15, Downs teaches a method of controlling a ventilator apparatus (see Fig. 1 showing the ventilator apparatus connected to a patient, col. 2 ln. 17-55 for example) which includes placing a ventilator in a mode capable of adjusting airway pressure (P) and time (T) (see col. 2 ln. 17-55, Airway Pressure Release Ventilation (APRV) mode; see col. 2 ln. 56 through col. 3 ln. 9 and col. 4 ln. 27-63 which discloses the ability to select, or adjust, the pressure levels and interval/duration of time).  Downs teaches controlling a duration of a low time (see Fig. 4 which shows low time as the duration of the pressure release at 76 in the airway pressure plot, see col. 2 ln. 56 through col. 3 ln. 9 and col. 4 ln. 27-63 which discloses control/selection of the time interval/duration of the pressure drop to ensure appropriate ventilation, see also col. 4 ln. 14-26 which also discloses programming and/or adjustment of the ventilation), but Downs is silent as to explicitly monitoring expiratory gas flow and setting the low time (T2) based on the expiratory gas flow.  However, Lachmann teaches a similar method which includes monitoring of gas flow, including expiratory gas flow and setting ventilator time related parameters based thereon (see Lachmann col. 5 ln. 4-9 and col. 7 ln. 5-7 and 33-42 which discloses adjusting/setting I:E ratio and respiratory rate) and Hoffman teaches a ventilation method which includes adjustment of a low time (see Hoffman col. 6 ln. 55-59, “the respirator is programmable so as to allow for adjustment of … expiratory time”).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Downs method to explicitly include monitoring of gas flow, explicitly including expiratory gas flow, and setting ventilation timing parameters based thereon, as taught by Lachmann, and to directly adjust low time, as taught by Hoffman, in order to “provide optimal artificial ventilation for a patient … and aiming at an improved recovery time for the 
Regarding claim 16, the modified Downs method includes determining peak expiratory airflow and has T2 set to terminate when the expiratory gas flow is about 25% to about 50% of the peak expiratory gas flow (see Lachmann Fig. 6, bottom graph showing expiratory peak ΦPE ending with end expiratory pressure ΦEE at a time te ).
Regarding claim 19, the modified Downs method includes the step of maintaining an end expiratory lung volume (see Lachmann Fig. 6, the bottom graph showing an end expiratory pressure ΦEE which thus provides an end expiratory lung volume).
Regarding claim 20, the modified Downs method further includes controlling the ventilator with a control unit (see Downs col. 4 ln. 20-26, control unit 30).
Regarding claim 21, the modified Downs method’s control unit is programmed to analyze the expiratory gas flow over time (control unit 30 of Downs modified in view of Lachmann to analyze expiratory gas flow over time, see Lachmann col. 5 ln. 4-9 and Fig. 6 for example).
Regarding claim 23, the modified Downs method further includes the steps of monitoring inspiratory gas flow (see Lachmann col. 7 ln. 5-7, Fig. 6 for example); determining the relationship between the expiratory and the inspiratory gas flow (see Lachmann col. 5 ln. 4-9 and col. 7 ln. 33-42), 
Regarding claim 24, the modified Downs method’s step of determining the relationship includes determining the ratio of expiratory gas flow to the inspiratory gas flow (see Lachmann col. 5 ln. 4-9 and col. 7 ln. 33-42).
Regarding claim 25, the modified Downs method includes the step of setting a low airway pressure (P2) of substantially zero cm H2O (see Downs col. 4 ln. 49-51 and col. 5 ln. 58-60 for example).

Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Downs, Lachmann, and Hoffman as applied to claim 15 above, and further in view of Stenzler.
Regarding claim 17, the modified Downs method is silent as to explicitly monitoring the expiratory gas flow to determine the presence of an inflection point and adjusting T2 to reduce the inflection point; however, Stenzler teaches a similar ventilation control method which includes monitoring the gas flow, including inspiratory and expiratory, and determining inflection points (see Stenzler Fig. 1 and col. 3 ln. 30 through col. 4 ln. 31).  Stenzler also teaches that it is desirable to control ventilation such that pressure remains above the inflection point D (see Stenzler col. 3 ln. 58 through col. 4 ln. 1-4).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Downs method to keep the expiratory pressure above the inflection point for critical closing pressure (i.e. to reduce/eliminate presence of the inflection point), as taught by Stenzler, such as by adjusting the low time T2 such that exhalation is cut off before the flow/pressure drops to the inflection point, in order maintain a desired ventilation above critical closing pressure to provide optimized ventilation for the patient (see Stenzler col. 2 ln. 32-34).  
Regarding claim 18, the modified Downs method is silent as to explicitly adjusting T2 to substantially eliminate the inflection point however it would have been obvious to one of ordinary skill .  

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Downs, Lachmann, and Hoffman as applied to claim 15 above, and further in view of Halpern.
Regarding claim 22, the modified Downs method teaches the step of monitoring inspiratory and expiratory gas flow (see Lachmann col. 7 ln. 5-7), but is silent as to explicitly determining expiratory and inspiratory gas volume; however, Halpern teaches a similar ventilation method which includes determining inspiratory and expiratory gas volumes (see Halpern col. 4 ln. 8-15).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Downs method to include determining expiratory and inspiratory gas volume, as taught by Halpern, in order to provide additional parameters for the system to rely on and ensure proper levels of ventilation for the patient.

Response to Arguments
Applicant's arguments filed 11/23/20 have been fully considered but they are not persuasive.
Applicant’s argument that it would not have been obvious to modify Downs to monitor expiratory flow and to adjust the low time based thereon and in particular it would not be possible to transfer optimized settings of the Pressure Control Ventilation (PCV+) to Airway Pressure Release Ventilation (APRV) because the control variables differ between the modes (see pg. 5-9 of the response) is not well-taken.  Applicant states that it is not possible to combine PCV+ ventilation control features with APRV mode and presents multiple screenshots taken from an Evita 4 Ventilator of the type 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W STUART/Primary Examiner, Art Unit 3785